COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Emmanuel Offiong James v. Miriam Sebastian James

Appellate case number:     01-22-00410-CV

Trial court case number: 116151-F

Trial court:               300th District Court of Brazoria County

       Appellant filed a statement of inability to afford payment of court costs in the trial court.
The appellate record does not indicate that the trial court overruled the party’s claim of indigence.
See TEX. R. APP. 20.1(b)(1). Appellant also filed a statement of inability to afford costs in this
Court. We construe appellant’s filing as his communication that he is presumed indigent. See
TEX. R. APP. 20.1(b)(2). Appellant may therefore proceed on appeal without payment of costs.
See TEX. R. APP. P. 20.1(b)(1).

        The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).



Judge’s signature: ______/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: ___August 2, 2022____